The declaration in an action against a telegraph company to recover the statutory penalty for failing to deliver a message with due diligence is amendable so as to make it allege that the sendee, at the time of the sending of the message, resided in the town to which the message was directed, and within one mile of the defendant company’s office in that town. Western Union Telegraph Company v. Smith, 93 Ga. 035. Judgment reversed.Actions for penalty. Before Judge Smith. Wilcox superior court. September term, 1893.